Exhibit 10(c)

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

      THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT is entered into as of the
10th day of December, 2007 between Rex Radio and Television, Inc., an Ohio
corporation (the “Corporation”), and Stuart A. Rose (the “Employee”).

Recitals

      A.      The Corporation and the Employee entered into an Employment
Agreement dated November 29, 2005 (the “Agreement”).

      B.      The Corporation and the Employee entered into Amendment No. 1 to
the Agreement dated December 20, 2006 (the “Amendment”) to amend the terms and
conditions of the Agreement to comply with Section 409A of the Internal Revenue
Code of 1986, as enacted.

      C.      The Corporation and the Employee entered into Amended and Restated
Amendment No. 1 to the Agreement dated December 10, 2007 (the “1st Amendment”)
to amend and restate the Amendment to comply with the Final Section 409A
Regulations issued in 2007.

      D.      The Corporation and the Employee desire to enter into Amendment
No. 2 to the Agreement dated December 10, 2007 (the “2nd Amendment”) to make an
additional change to comply with the Final Section 409A Regulations issued in
2007.

      NOW, THEREFORE, the Corporation and the Employee hereby amend and restate
the 1st Amendment as follows:

1.     Payment on or before December 31. Whenever the 1st Amendment provides for
a payment to be made in a certain taxable year of the Corporation such payment
is required to be made on or before December 31 of such taxable year. Thus, for
example, the 1st Amendment amended Section 4.2(c) of the Agreement to provide as
follows:

“Subject to Section 6.3 and new Section 6.7 below, the Corporation shall pay the
Retail Bonus and Energy Investment Bonus (collectively, the “Bonus Payments”) to
Employee during the Corporation’s taxable year immediately following the taxable
year in which the Performance Period ends.”

Under this 2nd Amendment, the amount payable to “Employee during the
Corporation’s taxable year immediately following the taxable year in which the
Performance Period ends” shall be paid on or before December 31 of such taxable
year.

2.     Effectiveness. This 2nd Amendment shall be effective as of the date first
written above. Except as specifically amended by this 2nd Amendment, all other
terms and conditions of the Agreement (including the Amendment and the 1st
Amendment) shall remain in full force and effect and are hereby ratified and
confirmed.

3.     Miscellaneous. This 2nd Amendment shall be deemed to be a contract made
under the laws of the State of Ohio and for all purposes shall be governed by
and construed in accordance

--------------------------------------------------------------------------------



with the laws of such State applicable to contracts made and to be performed
entirely within such State. If any term, provision, covenant or restriction of
this 2nd Amendment is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants, and restrictions of the Agreement (including the
Amendment and the 1st Amendment) shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

      IN WITNESS WHEREOF, the parties hereto have caused this 2nd Amendment to
be duly executed and attested, all as of the day and year first above written.

  REX RADIO AND TELEVISION, INC.                     By:  /s/ Edward M. Kress  
    Edward M. Kress, Secretary                             EMPLOYEE            
        /s/ Stuart A. Rose     Stuart A. Rose  

 


--------------------------------------------------------------------------------